Citation Nr: 1146302	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1952 to January 1956.  The Veteran died in April 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for COPD.  In April 2010, a videoconference hearing (a transcript of which is associated with the claims file) was held before the undersigned who (in June 2010) remanded the case for additional development.  In August 2010, the Board received notice that the Veteran had passed away prior to its June 2010 remand.  In accordance with established appellate practices, by an August 2010 decision, the Board vacated the June 2010 remand and dismissed the Veteran's pending appeal without prejudice to the appellant.

In February 2011, the appellant, in her capacity as the surviving spouse, requested to be substituted as the appellant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  A careful review of the claims file did not find that the RO has formally adjudicated the matter of whether the appellant may be substituted as the appellant for the Veteran's appeal seeking service connection for COPD.  However, the Board finds that by issuing the appellant an August 2011 supplemental statement of the case (SSOC) on the matter of service connection for COPD the RO has implicitly ruled that the appellant may be substituted as the appellant (pursuant to 38 U.S.C.A. § 5121A).  Notably, the appellant is not prejudiced by this finding..


FINDING OF FACT

COPD was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or to any event therein, to include exposure to asbestos.


CONCLUSION OF LAW

Service connection for COPD, to include as due to asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2006 letter explained the evidence necessary to substantiate his claim for service connection for COPD, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has participated along with the Veteran throughout the processing of this claim/appeal (she appeared, and testified, at the April 2010 videoconference hearing).  In her arguments and testimony she expresses actual knowledge of the information to be provided pursuant to the VCAA.  No further notice is necessary.   

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In August 2010, the Social Security Administration (SSA) advised that after exhaustive search they were unable to locate the Veteran's records and that further efforts would be futile.  The RO arranged for a VA examination in April 2009; as will be discussed in greater detail below, that examination is adequate.  In September 2011, the appellant responded to the August 2011 SSOC and indicated that she had additional information or evidence to submit.  She requested 30 days to submit such evidence, and acknowledged her understanding that if evidence was not submitted within the 30 day time period, her case would be forwarded to the Board.  No additional information or evidence has been received.  As substantially more than 30 days have passed since, the Board will proceed to address the merits of the claim.




B. Factual Background

The Veteran's STRs, including his January 1956 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis related to COPD (or any other respiratory disability).

The Veteran's service personnel records reflect that from June 1954 to January 1956 he served aboard the USS Intrepid.  His DD 214 shows that his main occupational specialty number was SD-9009-20; the related civilian occupation is room steward. 

VA treatment records from October 1988 to June 1990 and from October 1999 to April 2002 are silent for any complaints, findings, treatment, or diagnosis related to COPD.

On September 1998 VA examination (conducted in connection with the Veteran's claim for nonservice connected pension benefits), the Veteran reported that after he was unable to pass a physical examination at his workplace in December 1985, he was laid off and started on medication for hypertension, a hernia, and an "erratic heartbeat."  A review of the records found that in September 1988, he was hospitalized at the VA Medical Center (VAMC) in Houston, Texas with a new onset of congestive heart failure (CHF).  His complaints at the time of the VA examination consisted of occasional chest pains, even with medication; shortness of breath, both at rest and with exertion; blurred vision, dizziness when turning his head sharply, and ringing in his ears.  On physical examination, the Veteran's lungs were clear to auscultation.  The diagnoses were: hypertension, cardiomyopathy of undetermined origin, and status post right nephrectomy secondary to renal calculi.

VA treatment records from September 2004 to April 2010 show that the Veteran was treated extensively for a variety of medical conditions, including (but not limited to): malignant hypertension, legal blindness, partial small bowel obstruction with a history of kidney stone, diabetes mellitus, Type II, chronic kidney disease, renal insufficiency, obesity, CHF, and osteoarthritis.  COPD was noted for the first time in approximately May 2008.

Private treatment records from The Methodist Hospital show that in September 2006, the Veteran was referred for a biopsy after a chest CT scan revealed a lesion on his left lung, upper lobe with ground-glass changes.  The final pathology report for the biopsy diagnosed benign bronchial tissue and lung tissue with mild interstitial fibrosis.  No active inflammation or malignancy was seen.  

Private treatment records from the Plaza Specialty Hospital show that the Veteran was hospitalized from January 2008 to February 2008 for exacerbation of his COPD and CHF with sepsis, pneumonia, respiratory failure, and cardiac arrhythmia.  He was also noted to have a significant medical history that included (but was not limited to) diabetes mellitus, end stage renal disease, gout, hypertension, sleep apnea, glaucoma, pulmonary hypertension, cardiomegaly, and left eye blindness.

Private treatment records from the Texas Medical Center show that from July 2008 to April 2009, the Veteran was hospitalized on several occasions for a variety of medical conditions, including (but not limited to): hypotension, septic shock, end-stage renal disease, obstructive sleep apnea, COPD, atrial fibrillation, CHF, subacute subdural hemorrhage, metabolic encephalopathy, anemia, and hyperkalemia.

On April 2009 VA examination, the Veteran reported that he had first noticed shortness of breath about 7 to 8 years earlier, and that his treatment provider gave him an inhaler and nebulizing machine to help with the symptoms.  He later developed wheezing, cough and occasional sputum production, and a left-sided chest pain that was not relieved with rest.  He sought treatment from a pulmonary specialist who performed a pulmonary function test; he was told he had a "coin lesion" and COPD.  His breathing continued to worsen and he was started on oxygen in February 2008.  It was further noted that the Veteran had stopped smoking 20 years earlier.  He had previously smoked five cigarettes a day, starting in 1965.

On review of the Veteran's medical records, the examiner noted that he had had normal spirometry in May 2005, and that he had been referred for oxygen therapy in June 2008 due to kidney failure.  He also noted that in September 2006 the Veteran was seen at the Methodist Hospital where a chest CT showed multiple foci of patchy ground glass opacities scattered throughout the lung.  Subsequent bronchoscopy revealed benign bronchial tissue with mild interstitial fibrosis, no active inflammation or malignancy.  Because the bronchoscopy was nondiagnostic, the Veteran was referred to cardiovascular surgeons who reportedly felt he was a poor surgical candidate.  The examiner additionally noted that the Veteran's medical history was significant for a variety of medical conditions, including: orthostatic hypotension, chronic kidney disease (end stage renal disease), a pulmonary coin lesion, malignant hypertension, hypertension, diabetes mellitus, Type II, obesity, and CHF.

On physical examination, the Veteran exhibited wheezing symptoms.  There were no chest wall scarring or deformity of the chest wall, and his diaphragm excursion and chest expansion were normal.  The Veteran's diagnostic tests were reviewed.  A December 2008 chest X-ray showed clear lungs and a partial pulmonary function test completed on the same day as the VA examination showed patterns that were consistent with restrictive lung disease patterns.  [A complete test was not performed because the Veteran's "very bad cough" rendered him unable to perform DLCO.]

Based on the foregoing, the examiner concluded that there was no confirmed diagnosis of COPD, and explained that on evaluation, the Veteran did not have evidence of an obstructive lung disease.  Instead, he appeared to have a restrictive lung disease.  Therefore, it was his opinion that it was "less likely than not" that the Veteran had COPD due to asbestos exposure while in the military service.  He further noted that there was no evidence of asbestosis reported on the Veteran's chest X-ray, and that such findings were consistent with the Veteran's history of CHF, end stage renal disease, and morbid obesity.  Regarding the Veteran's inability to complete the DLCO during his pulmonary function test, the examiner noted that a complete test had been performed in 2006 at the Methodist Hospital, the results of which were consistent with causes such as CHF and end stage renal disease.  To support these conclusions, the examiner cited to three medical articles which noted that CHF was a common restrictive lung disease, that low DLCO results could also occur in the presence of chronic renal failure, and that it could be difficult to determine in obese individuals whether their dyspnea was cardiac in origin or a consequence of obesity-related restrictive lung disease.  Finally, regarding the ground glass opacities noted in 2006, the examiner stated that there was no confirmed diagnosis for this condition.  

At the April 2010 videoconference hearing, the Veteran testified that he had not been treated for COPD in service.  He also testified that he did not have any statements from any of his doctors stating that his COPD was related to his service, to include his exposure to asbestos therein.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

There is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations regarding claims involving asbestos exposure.  VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or postservice occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

COPD has been diagnosed.  Because the Veteran served aboard a U.S. Navy ship as a room steward, it is likely (and has been conceded) that his shipboard duties involved at least a minimal level of exposure to asbestos.  What must still be shown to establish service connection for COPD is that such disability is related to his service/asbestos exposure therein.  The record does not show that there is a nexus between the Veteran's diagnosed COPD and his service.

Significantly, the Veteran's STRs, including his service separation examination report  and report of medical history do not mention COPD (or any respiratory disability or complaints).  Accordingly, service connection for COPD on the basis that such disability became manifest in service and persisted is not warranted.

As to whether the Veteran's COPD is otherwise related to his service, the record includes extensive private and VA treatment records which note that the Veteran had COPD.  However, as they relate only to medical treatment and are silent for any opinions as to the etiology of the disability, they are not probative in this matter.  

The only medical opinion in the record that addresses the question of whether the Veteran's COPD is related to his service, and to his exposure to asbestos therein, is the report of the April 2009 VA examination when the examiner opined that it was less likely than not that the Veteran's COPD was due to asbestos exposure in service.  In reaching this conclusion, the examiner explained that the Veteran's evaluation, which included review of his pulmonary function studies (from 2009 and 2006), demonstrated a more restrictive (versus obstructive) lung disease pattern.  He further opined that the Veteran's other diagnostic tests (namely, a chest X-ray) did not show evidence of asbestosis and that the Veteran's pulmonary presentation was consistent with his history of CHF, end stage renal disease, and morbid obesity.  Because the VA examiner's opinion contains a complete description of the Veteran's pulmonary complaints/findings, was based on a thorough review of the medical evidence of record, considered medical literature, included a detailed explanation of rationale for the opinions provided, cited to medical texts to support his conclusions, and considered alternatives for the etiology of the Veteran's pulmonary complaints, the Board finds his opinion persuasive.  Significantly, there is no competent evidence to the contrary and, at the April 2010 videoconference hearing, the Veteran also acknowledged that none of his physicians had opined that his COPD was related to asbestos exposure in service.

As for the Veteran's own statements relating his COPD to his asbestos exposure in service, although he may have been sincere in his belief that there was a causal relationship between the two events, his expressions of his belief have little, if any, probative value.  The question of a nexus between a disease and exposure to a remote environmental factor is a complex medical question.  He is a layperson with no medical training; he did not cite to any medical texts or treatises that support his theory of causation; and he did not offer any explanation of rationale for his opinion, other than to note that he was exposed to asbestos in service (a fact not in dispute).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's COPD is in any way related to his service, to include his exposure to asbestos therein.  Accordingly, the claim of service connection for COPD must be denied.


ORDER

Service connection for COPD, claimed as due to asbestos exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


